           Case 1:19-cr-00150-TNM Document 2 Filed 05/03/19 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUⅣ IBIA

UNITED STATES OF ADIERICA                       : Criminal No。 19‑

                V.                                  ⅣIago No。 19‑00076

                                                    UNDER SEAL
BELINDA      ⅣIcKENZIE,                             18 UoSoC.§ 1341(Ⅳ Iail Fraud)。

                                                    CriⅡlinal Forfeiture:
                       Defendant.                   18 UoS.C.§ 981(a)(1)(C),
                                                    28 UoS.C。   §2461(c),and
                                                    21 UoS.C.§ 853(p)。



                                      INFORMATION
The United States informs the Court:

                                             COUNT ONE

                                             (Mail Fraud)

                                             Introduction

At all times material to this lnformation:

    l.   The defendant BELINDA McKENZIE ("Defendant McKENZIE")was a Family Support

Worker at Catholic Charities for the Archdiocese of Washington ("Catholic Charities"), working

in the Emergency Rental Assistance Program ("ERAP"). Catholic Charities was located at924 G

Street, NW, Washington, D.C.

   2.    ERAP was designed to assist low-income District of Columbia residents facing housing

emergencies, such as evictions. Through this program, individuals were able to apply for funding

assistance in order to pay their rent arrearages.   If they met certain conditions,   and the assistance
          Case 1:19-cr-00150-TNM Document 2 Filed 05/03/19 Page 2 of 5




was approved, checks were mailed to the landlord listed on the application to cover the unpaid

rent. ERAP was funded by the District of Columbia's Department of Human Services.

   3.   As a Family Support Worker at Catholic Charities, Defendant McKENZIE's primary duty

was to provide assistance to individuals facing eviction. To qualify, the individual must have been

in arrears in their payments to their landlords, at risk for eviction, and capable of meeting future

rent obligations. Defendant McKENZIE'S responsibilities included interviewing individuals

about their financial needs, gathering personal identifying documentation regarding the

individuals, collecting rental leases and notarized ledgers listing unpaid rent, and obtaining

reference letters concerning the individual's future source of income, among others.

                                     The Scheme to Defraud

   4.   From in or about 2015 to in or about 2017 tn the District of Columbia and elsewhere,

defendant BELINDA McKENZIE with the intent to defraud, devised and willfullyparticipated in,

with knowledge of its fraudulent nature, a scheme to defraud and to obtain money and property

from the ERAP program at Catholic Charities        by materially   false and fraudulent pretenses,

representations, and promises, as more fully described below:

                                 Goal of the Scheme to Defraud

   5.   It was a goal of the scheme to defraud that Defendant McKENZIE obtained ERAP funds

from Catholic Charities by submitting fraudulent applications for emergency rental assistance and

then sharing the fraudulently obtained proceeds with others involved in the scheme.

                                       Manner and Means

   6. It was a part of the scheme to defraud     that Defendant McKENZIE and others recruited

family members, neighbors, friends, and others to use their names and information on fraudulent

ERAP applications.
                Case 1:19-cr-00150-TNM Document 2 Filed 05/03/19 Page 3 of 5




      7   .   It was a further part of the scheme to defraud that Defendant McKENZIE generated ERAP

applications, on which individuals who had been approached by her or her co-schemers were listed

as   purported "landlords," with other individuals listed as the purported "tenants." The applications

falsely claimed that the "tenants" held lease agreements with the "landlords" and were months

behind on rent, when, in truth and in fact, none of the tenants lived with the landlords listed on the

fraudulent applications and none owed the landlords money for rent.

      8. It was a further part of the scheme to defraud that Defendant McKENZIE           and her co-

schemers obtained legitimate documentation from the "tenants" and "landlords," such as Social

Security cards, identification documents, and property ownership records; in addition, they created

false documents such as altered eviction court documents, fictitious notarized ledgers of unpaid

rental amounts, fake utility bills, and forged reference letters.

      g. It was a further part of the scheme to defraud       that Defendant McKENZIE used this

documentation, both legitimate and forged,          to justify   requested ERAP payments      for   the

"landlords."

      10. It was a further part of the scheme to defraud that after tricking Catholic Charities into

issuing checks to the "landlords," Defendant McKENZIE and her co-schemers instructed the

"landlords" to cash or deposit the ERAP checks and relinquish the majority of the funds obtained

from the checks.

      11. It was a furtherpart of the scheme to defraud that Defendant McKENZIE             and others

fraudulently obtained 42 ERAP checks, totaling $234,249.00.




                                                    3
           Case 1:19-cr-00150-TNM Document 2 Filed 05/03/19 Page 4 of 5




                                Execution of the Scheme to Defraud

    12. On   or about May 6, 2015, in the District of Columbia and elsewhere, for the purpose of

executing and attempting to execute the above-described scheme to defraud, defendant BELINDA

McKENZIE knowingly caused to be placed in a post office and authorized depository for mail

matter, to be sent and delivered by the Postal Service according to the direction thereon in the

District of Columbia, mail matter, that is an ERAP check in the amount of $5,940.00.

                                (Mait Fraud, in violation of Title 18,
                                   United States Code, $ 1341).

                                 FORFEITURE ALLEGATION

    1.   Upon conviction of any of the offenses alleged in Count One of this Information, the

defendant shall forfeit to the United States any property, real or personal, which constitutes or is

derived from proceeds traceable to these offbnses, pursuant to 18 U.S.C. $ 981(a)(l)(C) and 28

U.S.C. $ 2a6l(c). The United States will also seek a forfeiture money judgment against the

defendant in the amount of $234,249.00.

   2. If any of the property described above as being subject to forfeiture,         as a result   of any act

or omission of the defendant:


                a.     cannot be located upon the exercise of due diligence;

                b.     has been transferred or sold to, or deposited   with,   a   third party;

                c.     has been placed beyond the    jurisdiction of the Court;

                d.     has been substantially diminished in value; or

                e.     has been commingled    with other property that cannot be divided without
                       difficulty;




                                                 4
          Case 1:19-cr-00150-TNM Document 2 Filed 05/03/19 Page 5 of 5




the defendant shall forfeit to the United States any other property of the defendant, up to the

value of the property described above, pursuant to 21 U.S.C. $ 853(p).

               (Criminal Forfeiture, pursuant to Title 18, United States Code,
             Sections 981(aX1XC), Title 28, United States Code, Section 2461(c),
                      and Title 21, United States Code, Section 853(p)).



                                                      JESSIE K. LIU

                                                      United States Attorney
                                                      for the District of Columbia




                                              By: '/                      C
                                                      VIRGINIA CHEATHAM
                                                      Assistant United States Attomey
                                                      DC Bar # 411980
                                                      Virginia. cheatham@usdoj gov
                                                                                 .



                                                      United States Attorney's Office
                                                      Fraud and Public Comrption Section
                                                      555 4th Street, N.W., Room 5836
                                                      Washington, D.C. 20530
                                                      (202) 252-7820
